DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 2/04/2020, 3/24/2021, and 12/01/2021. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Measurement section that executes a navigation measurement to acquire a navigator echo that specifies a cyclic displacement of an object to be inspected” in claim 1. Dependent claims 2-7 also refer to the same “measurement section” and are similarly interpreted under 112(f). 

“A determination section that determines, by using the navigator echo acquired over the one cycle of the cyclic displacement in the navigation measurement, a reference position and a reference displacement width in the cyclic displacement” in claim 1. Dependent claims 2-6 also refer to the same “determination section” and are similarly interpreted under 112(f).
“A display control section that causes a display device to display the displacement of the object to be inspected specified by the navigation measurement” in claim 8. 
“An interface section that receives designation of a reference position and a reference displacement width by a user” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the limitation “a control section that controls an operation of the measurement section” is stated in line 5 and “control section” is further stated in line 11. The control section is described in paragraph [0016] as a CPU and memory configured to perform the functions implemented by a program mounted on the CPU. In 
Regarding claim 8, “the control section” is stated in line 3 and is rejected for failing to comply with the written description requirement for the same reasons as claim 1 above. 
Examiner notes that if amended to avoid interpretation under 35 U.S.C. 112(f) using language such as a “computer” or “processor” to perform the control section claim elements would overcome the current rejections under both 35 U.S.C. 112(b) and 35 U.S.C. 112(a). The specification does provide support for control section functionality, but fails to provide a complete disclosure of an algorithm for computer-implemented claim interpretation. 
Claims dependent on rejected claims are also rejected. Therefore dependent claims 2-7 and 9 are also rejected. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “a control section that controls the operation of the measurement section” is stated in line 5 and “the control section includes a determination section” in line 11. These limitations invoke 35 U.S.C. 112(f). The control section is described in paragraph [0016] as a CPU and memory configured to perform the functions implemented by a program mounted on the CPU. In the applicant’s specification, specific algorithms utilized to perform the claimed function are not disclosed, and disclosure of an algorithm cannot be avoided by arguing that one of ordinary skill in the art is capable of writing software to perform the claimed function. This requirement for computer-implemented 112(f) limitations states that the specification must disclose and algorithm or algorithms for performing the claimed specific computer function. This lack of specific support renders the claim unclear and is rejected for indefiniteness. If amended to avoid interpretation under 35 U.S.C. 112(f) using language such as a “computer” or “processor” to perform the control section claim elements would overcome the currents rejections under both 35 U.S.C. 112(b) and 35 U.S.C. 112(a). 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 1 recites the limitation "the temporally adjacent two predetermined units" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the one cycle of the cyclic displacement" in line 12.  There is insufficient antecedent basis for this limitation in the claim. As “at least one 
Claim 2 recites the limitation "the measurement in the immediately prior predetermined unit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the navigation measurement between the measurements in the predetermined units" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the navigation measurement between the measurements in the predetermined units" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the limitation “by using a shift amount of the cyclic displacement calculated by using a position detected from the navigator echo having been used for the determination and the reference position having been used for the prior determination, a condition of the main measurement” is stated in lines 4-7. This limitation is unclear and indefinite as it does not clearly define “the determination” of the navigator echo or the “prior determination” for the reference position, or the limitation of “a condition of the main measurement”. The limitations of “the determination” and “the prior determination” lack antecedent basis because they are not sufficiently previously set forth. Since there are multiple determinations, it is unclear what claimed elements the additional limitations are referring to. Furthermore, in light of these lack of antecedent basis characteristics, it is unclear how the shift amount is calculated and the claim is rejected for indefiniteness. 
Regarding claim 8, the limitation “the control section further includes a display control section” is stated in line 3. This limitation is rejected for indefiniteness because of the computer-implemented claim interpretation of the limitation under 35 U.S.C. 112(f) and the specification fails to disclose an algorithm. The rejection with respect to claim 1 above is similarly applied to claim 8. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore dependent claims 5, 7, and 9 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (WO2004080301) hereinafter Goto (see attached English translation for citations), in view of Sugiyama (JP2012000306-A) hereinafter Sugiyama (see attached English translation for citations), in further view of Iwadate et al. (U.S. Pub. No. 20070120565) hereinafter Iwadate. 
Regarding claim 1, primary reference Goto teaches:
A magnetic resonance imaging device (abstract) characterized by including: 
a measurement section that executes a navigation measurement to acquire a navigator echo that specifies a cyclic displacement of an object to be inspected, and a 
a control section that controls an operation of the measurement section such that after having performed the navigation measurement over at least one cycle of the cyclic displacement, the measurement section repeats the main measurement in a predetermined unit, and performs the navigation measurement to acquire one or a plurality of the navigator echoes between the measurements in the temporally adjacent two predetermined units (page 4, paragraph 6, the navigation echoes are acquired at different times which correspond to the expiration phase or the inspiration phase which form at least one cycle of the cyclic displacement. Image data is acquired for both phases of the displacement with is considered to be the main measurement repeated in a predetermined unit. The plurality of navigator echoes are also acquired outside of the displacement being in the designated range, which are considered to be one or a plurality of echoes between the measurements within inhalation or exhalation which therefore teach to the feature of the temporally adjacent two predetermined units as 
the magnetic resonance imaging device (page 3, paragraphs 12-14) characterized in that, 
determines, by using a navigator echo acquired immediately after the measurement in the predetermined unit, and the reference position and the reference displacement width, whether to continue or discontinue the measurement in the predetermined unit (page 4 through page 5, paragraph 4 describe how the navigator echo sequence is used to monitor the breathing displacement and image data is acquired in either the expiration or the inspiration phase. As one phase image is acquired, the navigator echo is acquired immediately following and provides displacement measurements to determine whether to scan (continue the measurement) of the additional breathing phase), and 

	Primary reference Goto fails to teach:
the control section includes a determination section that determines, by using the navigator echo acquired over the one cycle of the cyclic displacement in the navigation measurement, a reference position and a reference displacement width in the cyclic displacement
However, the analogous art of Sugiyama of a magnetic resonance navigator echo method for imaging of a patient with respiratory motion ([0001]-[0003]) teaches:
the control section includes a determination section that determines, by using the navigator echo acquired over the one cycle of the cyclic displacement in the navigation measurement, a reference position and a reference displacement width in the cyclic displacement ([0032], navigator sequence; [0033], “The automatic setting of the gate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator 
	Primary reference Goto further fails to teach:
and performs the navigation measurement when the determination section has determined to discontinue the measurement in the predetermined unit
	However, the analogous art of Iwadate of a magnetic resonance imaging apparatus for preventing developing movement artifacts to improve image quality (abstract) teaches:
and performs the navigation measurement when the determination section has determined to discontinue the measurement in the predetermined unit ([0075]-[0077], when the determination that data collection does not obtain all of the raw data, the scan is continued leading to the iterative navigator sequence as described in paragraph [0078]. When the data collection has been obtained, then the process is continued to generate a slice image. As described in [0078] as the process occurs with an additional slice plane, the navigator sequence is performed and thus enables the system to determine a discontinue of measurement (slice imaging) in the target region)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto and 
Regarding claim 3, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that 
the measurement section acquires at least two navigator echoes in the navigation measurement between the measurements in the predetermined units, the determination section detects a displacement and a displacement width from the two navigator echoes, compares the displacement and the displacement width thus detected with the reference position and the reference displacement width, and determines whether to continue or discontinue the measurement in the predetermined unit (page 4 through page 5, paragraph 4 describe how the navigator echo sequence is used to monitor the breathing displacement and when the phase is within the displacement fixed range, then it is determined to be either expiration or inhalation. These two breathing phases are considered to be the at least two navigator echoes as the navigator sequence is provided for both displacement directions. This forms the displacement and displacement width for both the positive and negative directions or the exhalation and inspiration phases of the breathing cycle. These are compared to the gate window (see page 5, paragraph 1) which is considered to be the reference position and reference displacement width. While performing the navigator sequences, the 
Regarding claim 4, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the measurement section acquires one navigator echo in the navigation measurement between the measurements in the predetermined units, and the determination section determines, by using a displacement detected from the one navigator echo and a displacement detected from a navigator echo acquired from a 
Regarding claim 5, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the measurement section performs the navigation measurement over one cycle of the cyclic displacement when the determination section has determined to discontinue the measurement in the predetermined unit (page 4 through page 5, paragraph 4 describe how the navigator echo sequence is used to monitor the breathing displacement and image data is acquired in either the expiration or the inspiration phase. As one phase image is acquired, the navigator echo is acquired immediately following and provides displacement measurements to determine whether to scan (continue the measurement) of the additional breathing phase; This section includes limitations that corresponds to the “measurement section” 112(f) claim interpretation above from paragraph [0012] of the applicant’s specification that discloses the measurement section structure as a general MRI device. Therefore the teachings of Goto to a MRI apparatus teach to the measurement section; This section further includes limitations that corresponds to the “determination section” 112(f) claim interpretation above from paragraph [0015]-[0016] of the applicant’s specification in which the section corresponds to the CPU and memory of the control section 200 and is considered to correspond directly to the determination section 230. In paragraphs 
Primary reference Goto further fails to teach:
the determination section determines, by using a navigator echo acquired in the latest navigation measurement over one cycle of the cyclic displacement, a reference position and a reference displacement width in the cyclic displacement, and updates a reference position and a reference displacement width having been determined before
However, the analogous art of Sugiyama of a magnetic resonance navigator echo method for imaging of a patient with respiratory motion ([0001]-[0003]) teaches:
the determination section determines, by using a navigator echo acquired in the latest navigation measurement over one cycle of the cyclic displacement, a reference position and a reference displacement width in the cyclic displacement, and updates a reference position and a reference displacement width having been determined before ([0032], navigator sequence; [0033], “The automatic setting of the gate window at the time of monitor measurement of navigator measurement of the MRI apparatus that detects the NMR signal for imaging when the moving part is within the range of the desired displacement is shown in the flowchart of FIG. 4”. The setting of the gate window includes the range of desired displacement which is considered to be the reference displacement width, with the reference position corresponding to the placement of the width on the region. The region corresponds to the schematic diagram 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto, Sugiyama, and Iwadate to incorporate a reference displacement window updating feature as taught by Sugiyama because influence of respiratory motion can be suppressed by reconstructed images only within the desired range. By establishing reference displacement widths (gate window) and positioning, the system can more accurately perform respiratory motion synchronous imaging even as a patient moves during the scan procedure ([0003]-[0008]). 
Regarding claim 6, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the measurement section changes, when the determination section has determined that only the detected displacement width satisfies the reference displacement width, by using a shift amount of the cyclic displacement calculated by using a position detected from the navigator echo having been used for the determination and the reference position having been used for the prior 
Regarding claim 7, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the measurement section acquires displacements in two or more directions in the navigation measurement  (page 2, paragraphs 12-13, “when the body movement of the subject is a respiratory movement, the body movement determining means may determine that one of the displacement directions is the expiration phase and the other displacement direction is inspiration period”. The inhalation and expiration phases are considered to be the two or more directions as claimed; see also page 4, paragraph 9; page 7, paragraph 6 “by detecting the direction of displacement, it is possible to judge whether it is the exhalation period of the respiration cycle or the inspiration period, so that it is the data of only one of these and the displacement within the designated range Images can be reconstructed using main measurement data”; This section includes limitations that corresponds to the “measurement section” 112(f) claim interpretation above from paragraph [0012] of the applicant’s specification that discloses the measurement section structure as a general MRI device. Therefore the teachings of Goto to a MRI apparatus teach to the measurement section.).
Regarding claim 8, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further teaches:
characterized in that the control section further includes a display control section that causes a display device to display the displacement of the object to be inspected specified by the navigation measurement (page 3, paragraph 14, display unit 108; page 11, paragraphs 8-12, include the screen displayed as a user interface. The body motion .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Goto, in view of Sugiyama, in further view of Iwadate as applied to claim 1 above, and further in view of  Oh et al. (U.S. Pat. No. 9671482) hereinafter Oh. 
Regarding claim 2, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 1. Primary reference Goto further fails to teach:
characterized in that the measurement section discards data acquired in the measurement in the immediately prior predetermined unit when the determination section has determined to discontinue the measurement in the predetermined unit

characterized in that the measurement section discards data acquired in the measurement in the immediately prior predetermined unit when the determination section has determined to discontinue the measurement in the predetermined unit (col 10, lines 4-44, in this section as movement is determined (determination section determines to discontinue measurement) a new image is required in which a motion artifact is not present. As a new image replaces the motion artifact image, this is considered to be discarding data acquired by the measurement section as movement is determined. This section includes teachings such as “On the other hand, in a case where movement is detected so that it is problematic to diagnose the object by using an MR image (i.e., in a case where a motion artifact occurs), a new image in which the motion artifact is absent needs to be obtained” and “For example, the movement processor 124 may determine whether to disregard the movement and to perform image compensation (i.e., whether to continue the protocol), or whether to suspend the protocol and resume an image-capturing operation after the movement of the object has ended, according to the threshold value”; This section includes limitations that corresponds to the “measurement section” 112(f) claim interpretation above from paragraph [0012] of the applicant’s specification that discloses the measurement section structure as a general MRI device. Therefore the teachings of Oh to an MRI apparatus teach to the measurement section; This section further includes limitations that corresponds to the “determination section” 112(f) claim interpretation above from paragraph [0015]-[0016] of the applicant’s specification in which the section 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto, Sugiyama, and Iwadate to incorporate the discarding of motion artifact data and replacing with a new image as taught by Oh because the movement artifact data will provide poor quality images to a physician which could result in duplicate procedures or misdiagnoses. By replacing the discarded data, the images of the target region can be optimized to the highest quality (col 10, lines 4-44). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goto, in view of Sugiyama, in further view of Iwadate as applied to claim 8 above, and further in view of Stemmer (U.S. Pub. No. 20130281823) hereinafter Stemmer.  
Regarding claim 9, the combined references of Goto, Sugiyama, and Iwadate teach all of the limitations of claim 8. Primary reference Goto further fails to teach:
characterized by further including an interface section that receives designation of a reference position and a reference displacement width by a user using the displacement of the object to be inspected displayed on the display device

characterized by further including an interface section that receives designation of a reference position and a reference displacement width by a user using the displacement of the object to be inspected displayed on the display device ([0180]-[0182], “The width of the final acceptance window is set by the user at .+-.1 mm. Due to the digitalization to a 0.5 mm grid pattern, it therefore comprises 5 different respiratory positions. These are distributed to peripheral and central clusters such that the acceptance range of a peripheral cluster comprises three different respiratory positions, and the one central cluster comprises two”. As discussed in [0181], the relative positions to the reference state measure the position, which is considered to be the displacement width as claimed; [0183] further teaches to acceptance range at different respiratory position displacements; see also [0184]-[0185]; This section includes limitations that corresponds to the “interface section” 112(f) claim interpretation above from paragraph [0011] of the applicant’s specification of a user interface 350 which is considered to be the user configurable windowing features of the Stemmer reference as described in cited paragraphs [0180]-[0185] above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic resonance navigator image generation device for use with cyclic displacement sequences of Goto, Sugiyama, and Iwadate to incorporate the user designation of a reference width in relation to displacement with a reference position as taught by Stemmer because 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791